Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarwall et al (US 2013/0195161) (hereinafter Hammarwall) in view of Nammi et al (US 2017/0195029) (hereinafter Nammi).
 	Regarding claim 1, Hammarwall David discloses a method in a terminal device for Channel State Information, CSI, feedback, the method comprising: 
determining, for each of a plurality of candidate ranks, a power offset between a CSI Reference Signal, CSI-RS, and a downlink data transmission (see Hammarwall, p. [0082], e.g., the first relation between assumed transmitted energy for data and transmitted energy for the one or more reference signals (e.g., CSI-RS) may be reflected by a first Power Measurement Offset parameter applicable for or specific to the first rank. The second relation between assumed transmitted energy for data and transmitted energy for the one or more reference signals may be reflected by a second Power Measurement Offset parameter applicable for or specific to the at least one second rank);  
calculating, for each of the plurality of candidate ranks, a feedback computation of the downlink data transmission based on the power offset determined for the corresponding candidate rank (see Hammarwall, Fig. 3, steps (310, 330a, 330b), p. [0077-0084], e.g., step 330a, the receiving node 270 performs a first feedback computation for the first rank based on the performed measurements, and step 330b, the receiving node 270 performs at least one second feedback computation for the at least one second rank based on the performed measurements);
selecting a rank from the plurality of candidate ranks based on the respective feedback computation calculated for the plurality of candidate ranks (see Hammarwall, Fig. 3a, p. [0086], e.g., step 340, the receiving node 270 selects a rank out of the first rank and the at least one second rank based on the performed first and at least one second feedback computations); and 
 transmitting a Rank Indicator, RI, indicating the selected rank to a network device (see Hammarwall, Fig. 3a, p. [0087], e.g., step 350, the receiving node 270 indicates the selected rank to the sending node 200. The receiving node 270 sends or transmits the indication of the selected rank in a feedback report to the sending node 200. The selected rank may for example be indicated by a Rank Indicator (RI) in a Channel State Information (CSI) feedback report.  
 	However, Hammarwall does not expressly disclose the method comprising:
 	calculating, for each of the plurality of candidate ranks, a Signal-to-Noise Ratio.  
SNR, of the downlink data transmission based on the power offset determined for the corresponding candidate rank;
 	selecting a rank from the plurality of candidate ranks based on the respective SNRs calculated for the plurality of candidate ranks;
 	Nammi discloses the above recited limitations (see Nammi, p. [0079], e.g., the UE 14 to generate a feedback report, and the UE 14 also computes a downlink signal quality (e.g., SNR, SINR, etc.) for each precoding matrix in the codebook(s) for the non-restricted rank(s) as indicated by a feedback restriction indicator received from the base station 12 (step 502). The UE 14 then computes a capacity (C) of each precoding matrix in the codebook(s) for the non-restricted rank(s) as a function of the corresponding downlink channel quality (step 504)).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Nammi’s teachings into Hammarwall.  The suggestion/motivation would have been to provide the SNR as a metric for the first and second feedback computation and select the reported rank based on these SNRs as suggested by Nammi.   
 	Regarding claim 2, the combined teachings of Hammarwall and Nammi disclose the method of claim 1, further comprising: receiving from the network device an indication of the respective power offsets for the plurality of candidate ranks, wherein the power offset for each of the plurality of candidate ranks is determined from the indication (see Hammarwall, p. [0081], e.g., the first and second relations between assumed transmitted energy for data and transmitted energy for the one or more reference signals may be received from the sending node 200, for example in one or more configuration messages or control messages).
 	Regarding claim 5, the combined teachings of Hammarwall and Nammi disclose the method of claim 1, wherein the selecting comprises: selecting, from the plurality of candidate ranks, the highest one among the ranks for each of which the calculated SNR is higher than a predefined threshold for the corresponding candidate rank (see Nammi, p. [0054], e.g., the feedback report includes Channel State Information (CSI) including a Rank Indicator (RI) and a Precoding Indicator (PCI) (which may also be referred to herein as a Precoding Matrix Indicator (PMI)) that identify a preferred, or best, rank and precoding matrix selected by the UE 14. Based on the feedback report, the base station 12 selects one or more transmission parameters for downlink data transmission to the UE 14). 
 	Regarding claim 6, the combined teachings of Hammarwall and Nammi disclose the method of claim 5, wherein one of: the respective predefined thresholds for the plurality of candidate ranks are same; and the plurality of candidate ranks comprises a first candidate rank and a second candidate rank higher than the first candidate rank, and the predefined threshold for the second candidate rank is larger than the predefined threshold for the first candidate rank (see Nammi, p. [0054], e.g., the feedback report includes Channel State Information (CSI) including a Rank Indicator (RI) and a Precoding Indicator (PCI) (which may also be referred to herein as a Precoding Matrix Indicator (PMI)) that identify a preferred, or best, rank and precoding matrix selected by the UE 14. Based on the feedback report, the base station 12 selects one or more transmission parameters for downlink data transmission to the UE 14). 
 	Regarding claim 7, the combined teachings of Hammarwall and Nammi disclose the method of claim 1, wherein the selecting comprises: estimating, for each of the plurality of candidate ranks, a channel capacity based on the SNR calculated for the corresponding rank (see Nammi, p. [0079], e.g., the UE 14 to generate a feedback report, and the UE 14 also computes a downlink signal quality (e.g., SNR, SINR, etc.) for each precoding matrix in the codebook(s) for the non-restricted rank(s) as indicated by a feedback restriction indicator received from the base station 12 (step 502). The UE 14 then computes a capacity (C) of each precoding matrix in the codebook(s) for the non-restricted rank(s) as a function of the corresponding downlink channel quality (step 504)); and selecting, from the plurality of candidate ranks, one rank having the highest channel capacity (see Nammi, p. [0054], e.g., the feedback report includes Channel State Information (CSI) including a Rank Indicator (RI) and a Precoding Indicator (PCI) (which may also be referred to herein as a Precoding Matrix Indicator (PMI)) that identify a preferred, or best, rank and precoding matrix selected by the UE 14).  
 	Regarding claim 8, the combined teachings of Hammarwall and Nammi disclose the method of claim 1, further comprising: transmitting a Channel Quality Indicator, CQI, indicating the SNR calculated for the selected rank to the network device (see Hammarwall, p. [0081], e.g., the first and second relations between assumed transmitted energy for data and transmitted energy for the one or more reference signals may be received from the sending node 200, for example in one or more configuration messages or control messages).
  	Regarding claim 9, Hammarwall discloses a terminal device, comprising: a transceiver; a processor; and a memory, the memory comprising instructions executable by the processor to cause the terminal device to: 
determine, for each of a plurality of candidate ranks, a power offset between a CSI Reference Signal, CSI-RS, and a downlink data transmission (see Hammarwall, p. [0082], e.g., the first relation between assumed transmitted energy for data and transmitted energy for the one or more reference signals (e.g., CSI-RS) may be reflected by a first Power Measurement Offset parameter applicable for or specific to the first rank. The second relation between assumed transmitted energy for data and transmitted energy for the one or more reference signals may be reflected by a second Power Measurement Offset parameter applicable for or specific to the at least one second rank); 
calculate, for each of the plurality of candidate ranks, a feedback computation of the downlink data transmission based on the power offset determined for the corresponding candidate rank (see Hammarwall, Fig. 3, steps (310, 330a, 330b), p. [0077-0084], e.g., step 330a, the receiving node 270 performs a first feedback computation for the first rank based on the performed measurements, and step 330b, the receiving node 270 performs at least one second feedback computation for the at least one second rank based on the performed measurements); 
select a rank from the plurality of candidate ranks based on the respective feedback computation calculated for the plurality of candidate ranks (see Hammarwall, Fig. 3a, p. [0086], e.g., step 340, the receiving node 270 selects a rank out of the first rank and the at least one second rank based on the performed first and at least one second feedback computations); and 
transmit a Rank Indicator, RI, indicating the selected rank to a network device (see Hammarwall, Fig. 3a, p. [0087], e.g., step 350, the receiving node 270 indicates the selected rank to the sending node 200. The receiving node 270 sends or transmits the indication of the selected rank in a feedback report to the sending node 200. The selected rank may for example be indicated by a Rank Indicator (RI) in a Channel State Information (CSI) feedback report.  
 	However, Hammarwall does not expressly disclose the method comprising:
 	calculate, for each of the plurality of candidate ranks, a Signal-to-Noise Ratio, SNR, of the downlink data transmission based on the power offset determined for the corresponding candidate rank;
 	select a rank from the plurality of candidate ranks based on the respective SNRs calculated for the plurality of candidate ranks;
 	Nammi discloses the above recited limitations (see Nammi, p. [0079], e.g., the UE 14 to generate a feedback report, and the UE 14 also computes a downlink signal quality (e.g., SNR, SINR, etc.) for each precoding matrix in the codebook(s) for the non-restricted rank(s) as indicated by a feedback restriction indicator received from the base station 12 (step 502). The UE 14 then computes a capacity (C) of each precoding matrix in the codebook(s) for the non-restricted rank(s) as a function of the corresponding downlink channel quality (step 504)).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Nammi’s teachings into Hammarwall.  The suggestion/motivation would have been to choose the SNR as a metric for the first and second feedback computation and select the reported rank based on these SNRs as suggested by Nammi. 
 	Regarding claim 19, the combined teachings of Hammarwall and Nammi disclose the terminal device of claim 9, wherein the instructions executable by the processor further cause the terminal device to: receive from the network device an indication of the respective power offsets for the plurality of candidate ranks, wherein the power offset for each of the plurality of candidate ranks is determined from the indication (see Hammarwall, p. [0081], e.g., the first and second relations between assumed transmitted energy for data and transmitted energy for the one or more reference signals may be received from the sending node 200, for example in one or more configuration messages or control messages).
   	Regarding claim 22, the combined teachings of Hammarwall and Nammi disclose the terminal device of claim 9, wherein the selecting comprises: selecting, from the plurality of candidate ranks, the highest one among the ranks for each of which the calculated SNR is higher than a predefined threshold for the corresponding candidate rank (see Nammi, p. [0054], e.g., the feedback report includes Channel State Information (CSI) including a Rank Indicator (RI) and a Precoding Indicator (PCI) (which may also be referred to herein as a Precoding Matrix Indicator (PMI)) that identify a preferred, or best, rank and precoding matrix selected by the UE 14. Based on the feedback report, the base station 12 selects one or more transmission parameters for downlink data transmission to the UE 14). 
 	Regarding claim 23, the combined teachings of Hammarwall and Nammi disclose the terminal device of claim 22, wherein one of: the respective predefined thresholds for the plurality of candidate ranks are same; and the plurality of candidate ranks comprises a first candidate rank and a second candidate rank higher than the first candidate rank, and the predefined threshold for the second candidate rank is larger than the predefined threshold for the first candidate rank (see Nammi, p. [0054], e.g., the feedback report includes Channel State Information (CSI) including a Rank Indicator (RI) and a Precoding Indicator (PCI) (which may also be referred to herein as a Precoding Matrix Indicator (PMI)) that identify a preferred, or best, rank and precoding matrix selected by the UE 14. Based on the feedback report, the base station 12 selects one or more transmission parameters for downlink data transmission to the UE 14). 
  	Regarding claim 24, the combined teachings of Hammarwall and Nammi disclose the terminal device of claim 9, wherein the selecting comprises: estimating, for each of the plurality of candidate ranks, a channel capacity based on the SNR calculated for the corresponding rank (see Nammi, p. [0079], e.g., the UE 14 to generate a feedback report, and the UE 14 also computes a downlink signal quality (e.g., SNR, SINR, etc.) for each precoding matrix in the codebook(s) for the non-restricted rank(s) as indicated by a feedback restriction indicator received from the base station 12 (step 502). The UE 14 then computes a capacity (C) of each precoding matrix in the codebook(s) for the non-restricted rank(s) as a function of the corresponding downlink channel quality (step 504)); and selecting, from the plurality of candidate ranks, one rank having the highest channel capacity (see Nammi, p. [0054], e.g., the feedback report includes Channel State Information (CSI) including a Rank Indicator (RI) and a Precoding Indicator (PCI) (which may also be referred to herein as a Precoding Matrix Indicator (PMI)) that identify a preferred, or best, rank and precoding matrix selected by the UE 14).     

Claims 3-4 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Hammarwall and Nammi in view of Islam et al (US 2018/0376429) (hereinafter Islam).
 	Regarding claim 3, the combined teachings of Hammarwall and Nammi do not expressly disclose the method of claim 1, further comprising: receiving from the network device an indication of a first power offset between a CSI-RS and a downlink data transmission for one of the plurality of candidate ranks and a power offset adjustment value, wherein the determining comprises: determining the power offset for each of the plurality of candidate ranks based on the first power offset and the power offset adjustment value. 
  	Islam discloses the above recited limitations (see Islam, p. [0083-0084], and Fig. 6, p. [0107-0108], e.g., UE 115-b may identify a power offset value after receiving the instruction from base station 105-b at 615. In other cases, UE 115-b may identify the power offset based on a presence of beam correspondence).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Islam’s teachings into the combined teachings of Hammarwall and Nammi.  The suggestion/motivation would have been to provide uplink transmit power adjustment based on downlink and uplink beamforming gains in order to determine a transmit power for a random access transmission as suggested by Islam.	
 	Regarding claim 4, the combined teachings of Hammarwall, Nammi and Islam disclose the method of claim 1, wherein the determining  comprises: estimating a beamforming gain for each of the plurality of candidate ranks; and determining the power offset for each of the plurality of candidate ranks based on the beamforming gain estimated for the corresponding candidate rank (see Islam, p. [0083-0084], e.g., Various adjustment procedures may be used for determining a power offset that is based on a difference between a beamforming gain for a downlink receive beam (e.g., UE beam 210-a) and a beamforming gain for an uplink transmit beam (e.g., UE beam 210-b)).  

 	Regarding claim 20, the combined teachings of Hammarwall, Nammi and Islam disclose the terminal device of claim 9, wherein the instructions executable by the processor further cause the terminal device to: receive from the network device an indication of a first power offset between a CSI-RS and a downlink data transmission for one of the plurality of candidate ranks and a power offset adjustment value, wherein the determining comprises: determining the power offset for each of the plurality of candidate ranks based on the first power offset and the power offset adjustment value (see Islam, p. [0083-0084], and Fig. 6, p. [0107-0108], e.g., UE 115-b may identify a power offset value after receiving the instruction from base station 105-b at 615. In other cases, UE 115-b may identify the power offset based on a presence of beam correspondence).
 	Regarding claim 21, the combined teachings of Hammarwall, Nammi and Islam disclose the terminal device of claim 9, wherein the determining comprises: estimating a beamforming gain for each of the plurality of candidate ranks; and determining the power offset for each of the plurality of candidate ranks based on the beamforming gain estimated for the corresponding candidate rank (see Islam, p. [0083-0084], e.g., Various adjustment procedures may be used for determining a power offset that is based on a difference between a beamforming gain for a downlink receive beam (e.g., UE beam 210-a) and a beamforming gain for an uplink transmit beam (e.g., UE beam 210-b)).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammarwall.
	Regarding claim 12, Hammarwall discloses a method  in a network device for facilitating Channel State Information, CSI, feedback, the method comprising: 
 	transmitting  to a terminal device an indication from which a power offset between a CSI Reference Signal, CSI-RS, and a downlink data transmission is derivable for each of a plurality of candidate ranks (see Hammarwall, p. [0082], e.g., the first relation between assumed transmitted energy for data and transmitted energy for the one or more reference signals (e.g., CSI-RS) may be reflected by a first Power Measurement Offset parameter applicable for or specific to the first rank. The second relation between assumed transmitted energy for data and transmitted energy for the one or more reference signals may be reflected by a second Power Measurement Offset parameter applicable for or specific to the at least one second rank); and 
receiving  from the terminal device a Rank Indicator, RI, indicating one of the plurality of candidate ranks (see Hammarwall, Fig. 3a, p. [0087], e.g., step 350, the receiving node 270 indicates the selected rank to the sending node 200. The receiving node 270 sends or transmits the indication of the selected rank in a feedback report to the sending node 200. The selected rank may for example be indicated by a Rank Indicator (RI) in a Channel State Information (CSI) feedback report).  
	Regarding claim 13, Hammarwall discloses the method of claim 12, wherein the indication indicates the respective power offsets for the plurality of candidate ranks (see Hammarwall, p. [0081], e.g., the first and second relations between assumed transmitted energy for data and transmitted energy for the one or more reference signals may be received from the sending node 200, for example in one or more configuration messages or control messages).
 	Regarding claim 15, Hammarwall discloses the method of claim 12, further comprising: determining a downlink data transmission power based on the RI to meet an Effective Isotropic Radiated Power, EIRP, limit (see Hammarwall, p. [0081], e.g., the first and second relations between assumed transmitted energy for data and transmitted energy for the one or more reference signals may be received from the sending node 200, for example in one or more configuration messages or control messages).
 	Regarding claim 16, Hammarwall discloses a network device, comprising: a processor; and a memory, the memory comprising instructions executable by the processor to configure the network device to: transmit to a terminal device an indication from which a power offset between a CSI Reference Signal, CSI-RS, and a downlink data transmission is derivable for each of a plurality of candidate ranks(see Hammarwall, p. [0082], e.g., the first relation between assumed transmitted energy for data and transmitted energy for the one or more reference signals (e.g., CSI-RS) may be reflected by a first Power Measurement Offset parameter applicable for or specific to the first rank. The second relation between assumed transmitted energy for data and transmitted energy for the one or more reference signals may be reflected by a second Power Measurement Offset parameter applicable for or specific to the at least one second rank); and receive from the terminal device a Rank Indicator, RI, indicating one of the plurality of candidate ranks (see Hammarwall, Fig. 3a, p. [0087], e.g., step 350, the receiving node 270 indicates the selected rank to the sending node 200. The receiving node 270 sends or transmits the indication of the selected rank in a feedback report to the sending node 200. The selected rank may for example be indicated by a Rank Indicator (RI) in a Channel State Information (CSI) feedback report).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hammarwall in view of Islam.
 	Regarding claim 14, Hammarwall does not expressly disclose the method of claim 12, wherein the indication indicates a first power offset between a CSI-RS and a downlink data transmission for one of the plurality of candidate ranks and a power offset adjustment value.
 	Islam discloses the above recited limitations (see Islam, p. [0083-0084], and Fig. 6, p. [0107-0108], e.g., UE 115-b may identify a power offset value after receiving the instruction from base station 105-b at 615. In other cases, UE 115-b may identify the power offset based on a presence of beam correspondence, and see Islam, p. [0083-0084], e.g., Various adjustment procedures may be used for determining a power offset that is based on a difference between a beamforming gain for a downlink receive beam (e.g., UE beam 210-a) and a beamforming gain for an uplink transmit beam (e.g., UE beam 210-b)).  
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Islam’s teachings into Hammarwall.  The suggestion/motivation would have been to provide uplink transmit power adjustment based on downlink and uplink beamforming gains in order to determine a transmit power for a random access transmission as suggested by Islam.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477